                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF LALIAH SWAYZER,
SHADE SWAYZER,
DIANE RUFFIN, and
CHARLENE RUFFIN,

                      Plaintiffs,                                  CASE NO. 16CV1703

v.

DAVID J. CLARKE JR.,
KIMBERLY WITKOWIAK,
KEVIN UTSBY,
KEZIAH LOVE,
T. CUNNINGHAM,
JEFF ANDRYKOWSKI,
PAUL HEIN,
MILWAUKEE COUNTY,
WISCONSIN COUNTY MUTUAL INSURANCE CORPORATION,
ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
DR. MAUREEN WHITE,
DR. RONQUILLO-HORTON,
N.P. KATHERINE MEINE,
DR. GINA NEGRETTE,
R.N. FREDRICK PORLUCAS,
DR. TURAY GULSEN,
EVANSTON INSURANCE COMPANY, and
WISCONSIN HEALTH CARE LIABILITY INSURANCE PLAN,

                  Defendants.
_____________________________________________________________________________

                    CIVIL L. R. 7(h) EXPEDITED NON-DISPOSITIVE
                      JOINT MOTION TO EXTEND DEADLINES



       The undersigned Defendants in this matter, by and through their respective counsel, hereby

jointly request that the deadlines governing the disclosure of expert witnesses, discovery

completion, and filing of dispositive motions be extended as follows:




      Case 2:16-cv-01703-PP-WED Filed 02/21/19 Page 1 of 4 Document 265
       1.      The Defendants shall disclose their expert witnesses, along with reports and

supporting documentation, by April 30, 2019.

       2.      The Plaintiffs shall identify any rebuttal expert witnesses and disclose their reports

by May 15, 2019.

       2.      The parties shall complete all fact discovery no later than April 15, 2019.

       3.      The parties shall complete all expert discovery no later than July 15, 2019.

       4.      Dispositive motions shall be filed no later than May 31, 2019.

       The basis for this motion is that Defendant Armor Correctional Health Services, Inc. has

retained MWH Law Group LLP as new counsel in the place of Hinshaw & Culbertson LLP who

requires additional time to fully review the file and proceedings, adequately assess its need for

expert witnesses, conduct additional discovery as may be appropriate, and prepare its summary

judgment filings. Further, the other named Defendants join in this motion in that, given the

challenges concomitant with multiple parties and the complexities of this case, additional time is

needed to fully prepare their defenses.

       Dated this 21st day of February, 2019.


                                            s/ Emery K. Harlan
                                      BY: _________________________________________
                                            Emery K. Harlan       WI State Bar No. 1000240
                                            Attorneys for Defendant Armor Correctional
                                            Health Services, Inc.
                                            MWH LAW GROUP LLP
                                            735 N. Water Street, Suite 610
                                            Milwaukee, WI 53202
                                            Telephone: (414) 436-0353
                                            Fax: (414) 436-0354
                                            emery.harlan@mwhlawgroup.com




                                      2
      Case 2:16-cv-01703-PP-WED Filed 02/21/19 Page 2 of 4 Document 265
                             s/ Douglas Knott
                       BY: _________________________________________
                             Douglas Knott        WI State Bar No. 1001600
                             Attorneys for Defendants David A. Clarke, Jr.,
                             Kimberly Witkowiak, Kevin Utsby, Keziah Love,
                             Terina Cunningham, Jeff Andrykowski, Paul
                             Hein, Milwaukee County and Wisconsin County
                             Mutual Insurance Corporation
                             LEIB KNOTT GAYNOR LLC
                             219 N. Milwaukee Street, Suite 710
                             Milwaukee, WI 53202
                             Telephone: (414) 276-2109
                             Fax: (414) 276-2140
                             dknott@lkglaw.net


                             s/ Chad M. Skarpiak
                       BY: _________________________________________
                             Chad M. Skarpiak     IL State Bar No. 6304021
                             Attorneys for Defendants Turay Gulsen,
                             Katherine Meine, Fredrick Porlulas, and
                             Maureen White
                             CUNNINGHAM, MEYER & VEDRINE PC
                             1 E. Wacker Drive, Suite 2200
                             Chicago, IL 60601
                             Telephone: (312) 578-0049
                             Fax: (312) 578-0247
                             cskarpiak@cmvlaw.com



                             s/ Randall R. Guse
                       BY: _________________________________________
                             Randall R. Guse      WI State Bar No. 1024900
                             Attorneys for Defendant Dr. Karen Ronquillo-
                             Horton
                             OTJEN, GENDELMAN, ZITZER, JOHNSON &
                             WEIR, S.C.
                             20935 Swenson Drive, Suite 310
                             Waukesha, WI 53186
                             Telephone: (262) 777-2215
                             Fax: (262) 777-2201
                             rguse@otjen.com




                                3
Case 2:16-cv-01703-PP-WED Filed 02/21/19 Page 3 of 4 Document 265
                             s/ Linda Vogt Meagher
                       BY: _________________________________________
                             Linda Vogt Meagher WI State Bar No. 1000558
                             Attorneys for Defendant Gina Negrette
                             GASS WEBER MULLINS LLC
                             241 North Broadway, Suite 300
                             Milwaukee, WI 53202
                             Telephone: (414) 223-3300
                             Fax: (414) 224-6116
                             meagher@gwmlaw.com




                                4
Case 2:16-cv-01703-PP-WED Filed 02/21/19 Page 4 of 4 Document 265
